Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 1 of 22




                                                        United States Courts
                                                      Southern District of Texas
                                                               FILED
                                                           March 30, 2020
                                                                    
                                                    David J. Bradley, Clerk of Court
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 2 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 3 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 4 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 5 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 6 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 7 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 8 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 9 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 10 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 11 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 12 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 13 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 14 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 15 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 16 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 17 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 18 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 19 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 20 of 22
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 21 of 22

                                                      United States Courts
                                                    Southern District of Texas
                                                             FILED
                                                         March 30, 2020
                                                                  
                                                  David J. Bradley, Clerk of Court
Case 3:19-cv-00160 Document 50 Filed on 03/30/20 in TXSD Page 22 of 22




                          United States Courts
                        Southern District of Texas
                                 FILED
                             March 30, 2020
                                      
                      David J. Bradley, Clerk of Court
